DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The response filed 01/04/2021 is acknowledged.
Claims 1, 3, and 9-26 are pending.
Claims 1, 3, 9, 10, and 22-25 are allowable.
Claims 11-21 and 26 are cancelled.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Thomas F. Roland on March 4th, 2021.
The application has been amended as follows: 
Please cancel claims 11-21 and 26 without prejudice.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the rejection of record has been reconsidered in view of Applicant’s response.  The Examiner finds Applicant’s argument that while the presently claimed monomers were known and used to prepare polyamides, the prior art of record does not expressly teach the temperatures of the claimed process effective to produce o for polymerizing a diester and diamine and/or amino ester monomers to produce polyamides, one skilled in the art would not have had a reasonable expectation of successfully adapting the lower temperature procedure of Ouvrard to produce a useful yield of polyamide in the form of a powder having particle sizes in the presently claimed range for polymerizing monomers suggested in Ohara and Pickett.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 9, 10, and 22-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM CRAIGO/Examiner, Art Unit 1615                                                                                                                                                                                                        




/SUSAN T TRAN/Primary Examiner, Art Unit 1615